Citation Nr: 1829202	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety as secondary to a service-connected disability.

2.  Whether new and material evidence has been received to open a claim of entitlement to service connection for degenerative joint disease of the lumbar spine, and if so, whether service connection is warranted.

3.  Entitlement to service connection for atrial fibrillation, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to a service-connected disability.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

6.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.

7.  Entitlement to a disability rating in excess of 10 percent for retro-patellar pain syndrome of the right knee.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

An August 2012 rating decision found no new and material evidence had been submitted concerning the Veteran's claim for service connection for degenerative joint disease of the lumbar spine.  A July 2014 statement of the case (SOC) found new and material evidence had been submitted, but concluded that service connection for degenerative joint disease was not shown.

An April 2014 rating decision denied the Veteran's claim for atrial fibrillation and found no new and material evidence had been submitted concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.

The Veteran requested a Travel Board hearing before a Veterans Law Judge.  See July 2014 VA Form 9.  The Veteran later withdrew the request for a hearing.  See September 2014 Correspondence.  Accordingly, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. 20.704(e) (2017).

The Veteran was previously represented by David L. Huffman, who is no longer accredited by VA.  A September 2014 letter advised the Veteran of this situation and provided him with alternate representation choices.  The Veteran has not submitted an updated VA form 21-22 or 21-22a appointing a new representative.

Although the RO has reopened the service connection claim for degenerative joint disease of the lumbar spine, the Board must determine of its own accord whether new and material evidence is of record to reopen the claim before it may consider it on the merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to an effective date prior to November 16, 2006 for service connection for degenerative joint disease of the left knee, entitlement to an effective date prior to November 16, 2006 for service connection for instability of the left knee, entitlement to an effective date prior to November 16, 2006 for service connection for retro-patellar pain syndrome of the right knee have been raised by the record in a July 23, 2012 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee, entitlement to a disability rating in excess of 10 percent for instability of the left knee, entitlement to a disability rating in excess of 10 percent for retro-patellar pain syndrome of the right knee, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  An August 2007 rating decision denied service connection for an acquired psychiatric disorder, to include depression and anxiety.  The Veteran was notified of this decision and of his appellate rights by letter dated September 13, 2007.

2.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the August 2007 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

3.  Additional evidence received since the August 2007 rating decision is either cumulative or redundant of evidence previously of record; or where new, it does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.

4.  An August 2007 rating decision denied service connection for degenerative joint disease of the lumbar spine.  The Veteran was notified of this decision and of his appellate rights by letter dated September 13, 2007.

5.  The Veteran did not submit a notice of disagreement within one year of the mailing of notice of the August 2007 rating decision, and no new and material evidence was obtained or received by VA within this one-year time period. 

6.  Additional evidence received since the August 2007 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for degenerative joint disease of the lumbar spine.

7.  The competent evidence of record demonstrates the Veteran's degenerative joint disease of the lumbar spine is linked to his active service.

8.  The competent evidence of record demonstrates the Veteran's bilateral lower extremity sciatica is linked to his degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision is final with regard to the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been submitted to reopen the service connection claim for service connection for an acquired psychiatric disorder, to include depression and anxiety.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2007 rating decision is final with regard to the service connection claim for degenerative joint disease of the lumbar spine.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  New and material evidence has been submitted to reopen the service connection claim for degenerative joint disease of the lumbar spine.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for degenerative joint disease of the lumbar spine are satisfied.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).

6.  The criteria for service connection for bilateral lower extremity sciatica are satisfied.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Pursuant to the Veteran's Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VA's duty to notify was satisfied by letters dated February 2012, May 2012, and July 2012.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The duty to assist the Veteran in the development of his claim has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA and private treatment records are of record.

II.  New and Material Evidence

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet. App. at 117 (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final); 38 C.F.R. § 3.400(q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").

The Veteran's claims for service connection for degenerative joint disease of the lumbar spine and an acquired psychiatric disorder, to include depression and anxiety were originally denied in an August 2007 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated September 13, 2007.  He did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017).  Further, no new and material evidence was received within one year of the date of mailing of the rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the August 2007 rating decision is final with regard to these claims.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103. 

The Veteran submitted a petition to reopen the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety in December 2013 and service connection for degenerative joint disease of the lumbar spine in October 2011.

The Veteran submitted a private medical opinion in February 2014 that links his current degenerative joint disease of the lumbar spine to his active service.  This evidence relates to an unestablished fact necessary to support the claim for service connection for degenerative joint disease of the lumbar spine.  Thus, the Board finds the evidence is both new and material as it relates to that claim.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Shade, 24 Vet. App. at 122.  Therefore, the claim is reopened.

However, there is no such new and material evidence as to the claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  During the Veteran's December 2013 DRO hearing, the Veteran's attorney asserted that a private medical opinion would be submitted concerning the Veteran's claim.  Additionally, in the Veteran's June 2014 notice of disagreement (NOD), he advised that additional evidence including "buddy statements, continuity of symptom statements, medical evidence, and a medical opinion will be provided."  Neither the Veteran nor his attorney provided the above information.

There is no clinical or lay evidence indicating, that the Veteran has been diagnosed with acquired psychiatric disorder, to include depression and anxiety during the appellate period.  Specifically, the Veteran's VA treatment records demonstrate negative screening tests for depression and notes showing the Veteran does not currently have depression or anxiety.  Thus, while this evidence is new, it is not material.  The evidence does not relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety may not be reopened.  38 C.F.R. § 3.156.  Moreover, as new and material evidence to reopen the finally disallowed claim of service connection for an acquired psychiatric disorder, to include depression and anxiety has not been received, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



III.  Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that his service-connected bilateral knee disabilities caused him to have an altered gait, which in turn caused or aggravated his degenerative joint disease of the lumbar spine.  Related, the Veteran advances that his degenerative joint disease caused or aggravated his bilateral lower extremity sciatica.  As discussed below, the Board finds the Veteran's degenerative joint disease of the lumbar spine and bilateral lower extremity sciatica are linked to his active service.

Here, the Veteran has degenerative joint disease of the lumbar spine.  See February 2014 Private Medical Opinion; see also Allen, 7 Vet. App. at 448 (reflecting that the existence of a current disability is required to establish service connection on a secondary basis).

Moreover, there is medical evidence of record indicating a relationship between the Veteran's service-connected knee disabilities and his degenerative joint disease of the lumbar spine.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.  In this regard, the private medical opinion from February 2014 provides that it is at least as likely as not that the Veteran's degenerative joint disease of the lumbar spine resulted from the altered gait that he developed due to his service-connected knee disabilities, in addition to possible injuries to his lumbar spine that occurred while in active service.

The Board finds the February 2014 medical opinion to be especially probative as it represents as it represents the informed conclusion of a medical professional supported by a thorough explanation and based on a review of the Veteran's medical history, relevant medical literature, the clinical findings made on examination, and the symptomatology reflected in the medical and lay evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board acknowledges the negative etiological opinion in the form of the August 2007 VA medical opinion disassociating the Veteran's asserted degenerative joint disease of the lumbar spine from his service-connected knee disabilities.  However, the Board declines to accept this opinion because the VA examiner failed to adequately address the Veteran's medical history, take into account the Veteran's lay statements, or consider relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  The Board notes a March 2012 VA General Medical Examination diagnosed the Veteran with lumbar strain and concluded it was not service-connected, but did not specifically examine the lumbar spine or provide an opinion concerning service connection.  Accordingly, the VA examination report and opinion of record do not form a sufficient foundation upon which to base a denial of entitlement to service connection for degenerative joint disease of the lumbar spine, and the Board thus declines to accept them.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (reflecting that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).

The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Probative medical evidence, in the form of a February 2014 private medical opinion, reflects a relationship between the Veteran's diagnosed lumbar disability and his service-connected knee disabilities.  Thus, in the absence of any probative evidence to the contrary, the Board finds the preponderance of the evidence weighs in favor of the Veteran's claim for service connection for degenerative joint disease of the lumbar spine.

Concerning the Veteran's claim for service connection for bilateral lower extremity sciatica, the Veteran has a current diagnosis of same.  See February 2014 Private Medical Opinion; see also Allen, 7 Vet. App. at 448.  Additionally, there is medical evidence of record indicating a relationship between the Veteran's service-connected degenerative joint disease of the lumbar spine and his bilateral lower extremity sciatica.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.  In this regard, a private medical opinion from February 2014 provides that the Veteran's bilateral lower extremity sciatica is at least as likely as not due to his degenerative joint disease of his lumbar spine.  The Board finds the opinion probative for the same reasons as listed above.  Moreover, there is no medical opinion evidence to the contrary.

In sum, the preponderance of the evidence weighs in favor of the Veteran's claims for service connection for degenerative joint disease of the lumbar spine and bilateral lower extremity sciatica.  Consequently, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for service connection for degenerative joint disease of the lumbar spine and bilateral lower extremity sciatica are granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.at 55.


ORDER

New and material evidence has been received to reopen the claim for service connection for degenerative joint disease of the lumbar spine.

New and material evidence having not been received, the claim for service connection for an acquired psychiatric disorder, to include depression and anxiety, is not reopened; and the claim is denied.

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.

Entitlement to service connection for bilateral lower extremity sciatica is granted.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims, so that he is afforded every possible consideration.

The Veteran contends his atrial fibrillation is caused or aggravated by pain medication for his service-connected knee disabilities.  Because there is at least an indication that the Veteran's current atrial fibrillation may be related to his active duty service, a VA examination and opinion must be provided to make an informed decision on this claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).  A March 2012 VA General Medical Examination noted a current diagnosis for atrial fibrillation, but does not demonstrate the Veteran was provided an examination for this disability.  Further, the examiner did not provide an opinion concerning relationship between the Veteran's active service and his atrial fibrillation.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon, 20 Vet. App. at 86.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

Regarding the claims for a disability rating in excess of 10 percent for degenerative joint disease of the left knee, a disability rating in excess of 10 percent for instability of the left knee, and a disability rating in excess of 10 percent for retro-patellar pain syndrome of the right knee, a new VA examination must be provided to comply with Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The United States Court of Appeals for Veterans Claims (the Court), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint, or an explanation as to why such testing is not warranted or not possible.  See Correia, 28 Vet. App. at 158.  The March 2012 VA Knee and Lower Leg Examination report does not specify that passive and non-weightbearing range of motion testing was performed, or whether such testing was considered not warranted or not possible.

Additionally, VA examiners are required to obtain information from the Veteran as to the severity, frequency, and duration of flare-ups, as well as precipitating and alleviating factors, and the extent of functional impairment.  Sharp, 29 Vet. App. at 32.  VA examiners are also required to estimate the additional loss of range of motion during a flare-up based on all procurable information from the record, as well as the Veteran's own statements.  Id. at 34-35.  If an estimate cannot be provided without resort to speculation, it must be clear whether this is due to a lack of knowledge among the medical community at large, or insufficient knowledge of the specific examiner.  Id. at 36.  In this case, the March 2012 VA Knee and Lower Leg Examination report does not provide the necessary information regarding flare-ups, as specified above.  The examination report does not indicate whether the examination was performed during a flare-up. It is not apparent why the examiner could not provide the additional functional loss based on the Veteran's statements describing the flare-ups, or why the available information in the file was not sufficient to permit such an estimate.

Also, the Veteran's last VA examination addressing the nature and severity of his service-connected degenerative joint disease of the left knee, instability of the left knee, and retro-patellar pain syndrome of the right knee was conducted in March 2012, so more than 6 years ago.  Therefore, the Board finds that another VA examination is warranted to determine the current severity of the Veteran's degenerative joint disease of the left knee, instability of the left knee, and retro-patellar pain syndrome of the right knee.  See 38 C.F.R. § 3.327(a) (2017) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); See, too Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, since the Veteran's claim for a TDIU rating is intertwined with the claims for increased disability ratings, it is also being remanded.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another copy of the VCAA notice letter advising him of the information and evidence needed to substantiate a claim for a TDIU rating. 

The Veteran should also be asked to fill out an application for a TDIU rating (VA Form 21-8940), including his work history and educational background.  In this regard, the RO/AMC should emphasize that information concerning his educational and occupational history is of paramount importance in the adjudication of his claim.  However, readjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.

2.  Request that the Veteran identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claims.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile.

3.  Make arrangements to obtain the Veteran's complete VA treatment records dated from July 2014, forward.

4.  After the above development is completed, schedule the Veteran for an appropriate VA examination to determine the severity of his degenerative joint disease of the left knee, instability of the left knee, and retro-patellar pain syndrome of the right knee.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  All necessary tests, including X-rays if indicated, should be performed.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.

Range of motion testing (Correia): The examiner must include all of the following:

   (a)  Active range of motion testing results.
   (b)  Passive range of motion testing results.
   (c)  Weightbearing range of motion testing results.
(d)  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp): The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.
If the examiner is not able to estimate additional loss of range of motion during flare-ups, the examiner must specifically explain why the above information, and particularly the Veteran's description of their severity, duration, and impact on functioning, is not sufficient to make such an estimate. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his atrial fibrillation.  The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims folder has been reviewed.  The examination should include any necessary diagnostic testing or evaluation.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be completed.
The examiner must provide an opinion as to whether:

(a)  It is at least as likely as not (50 percent probability or greater) that the Veteran's atrial fibrillation had its clinical onset during active service or is related to any incident of service; and

(b)  It is at least as likely as not (50 percent probability or greater) the Veteran's atrial fibrillation was either (i) caused by; or (ii) aggravated by his service-connected knee disabilities, to include medication taken for his service-connected knee disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of his disability.  If the examiner rejects the Veteran's reports regarding the onset of symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6.  Schedule the Veteran for an appropriate VA examination concerning the claim for a TDIU rating.

The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities on his employment.

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., degenerative joint disease of the left knee, instability of the left knee, and retro-patellar pain syndrome of the right knee, bilateral lower extremity sciatica, and degenerative disc disease of the lumbar spine) and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


